This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-0736

                                  Jeffery R. Schultz,
                                     Respondent,

                                          vs.

                               Scott A. Mende, et al.,
                         defendants and third party plaintiffs,
                                    Respondents,

                                          vs.

                                City of Madison Lake,
                                third party defendant,
                                      Appellant.

                              Filed December 8, 2014
                                     Affirmed
                                   Reilly, Judge

                          Blue Earth County District Court
                              File No. 07-CV-11-4056

Karl O. Friedrichs, Friedrichs Law Office, P.A., Mankato, Minnesota (for respondent
Jeffrey R. Schultz)

Keith L. Deike, Perry A. Berg, Patton, Hoversten & Berg, P.A., Waseca, Minnesota (for
respondents Scott A. Mende, et al.)

George C. Hoff, Shelley M. Ryan, Hoff, Barry & Kozar, P.A., Eden Prairie, Minnesota
(for appellant)

       Considered and decided by Peterson, Presiding Judge; Rodenberg, Judge; and

Reilly, Judge.
                        UNPUBLISHED OPINION

REILLY, Judge

      Appellant-city challenges the district court’s grant of summary judgment in favor

of respondent-landowners, determining that the city’s zoning ordinance did not prohibit

the use of a recreational vehicle on the landowner’s property. Because we conclude that

the district court did not err in its interpretation of the city’s ordinance regarding

respondents’ use of the property, we affirm.

                                         FACTS

      In July 2007, respondents Scott and Patricia Mende (the Mendes) applied for a

Conditional Use Permit (CUP) to construct a boat house “to secure [the] boat [and]

fishing supplies” on their property located at 791 Main Street, Madison Lake, Minnesota

(property). The city council for appellant City of Madison Lake (city) approved the

application and issued a CUP allowing for the construction of a boat house “with the

condition that at the time of sale conditional use will be reviewed.” The permit also

required the Mendes to “comply in all respects with the ordinances of the City of

Madison Lake.”

      In April 2008, the city discovered that the Mendes were advertising the property

for sale. The city sent the Mendes a letter clarifying that the property was uninhabitable

and could only be used as explicitly provided for in the CUP. The letter continued:

             Under our accessory use section of the ordinance, the
             building shall not contain a water supply or sewage treatment
             facilities and is limited solely for watercraft storage, including
             storage for related boating and water orientated sporting
             equipment. Chapter 5, Subd. 4(b)(1)(D) provides that


                                               2
              boathouses cannot be used as a dwelling and do not contain
              sanitary facilities.

       In spring 2008, respondent Jeffery R. Schultz (Schultz) purchased the property

from the Mendes under the belief that he could park a recreational vehicle (RV) or

camper on the property to sleep in while using the boat house. The city informed Schultz

that “[s]ince the conditional use was granted solely for a boat house and not for any type

of residential use, parking a recreational vehicle on this property is a violation of the

conditional use permit and an illegal use.” In February 2009, the city reiterated its

position that using an RV on the property is “inconsistent with the conditional use

permit” and “must be denied.” In August 2009, Schultz sought to amend the CUP to

allow for the use of an RV on the property. The city denied the application.

       Schultz thereafter initiated a tort action against the Mendes, alleging that they

misrepresented the use of the property by suggesting that he could park an RV on the

property to sleep in overnight and install bathroom facilities in the boat house. Schultz

alleged that the Mendes did not notify him of the ordinances or the CUP at the time of

sale. The Mendes filed a third-party complaint against the city, asserting that the city’s

position on the use of Schultz’s lot was unconstitutional and unenforceable and seeking a

declaratory ruling that it was permissible to use an RV on the property. The district court

granted the Mendes’s motion for dispositive relief and concluded that Schultz’s

recreational use of the RV is “clearly accessory and incidental to the primary purpose of

the property, which is recreation.” The district court determined that the city’s zoning




                                            3
ordinance did not preclude the use of an RV on the property and that the Mendes were

entitled to judgment as a matter of law. The city appeals.

                                     DECISION

       Summary judgment is appropriate where there are no genuine issues of material

fact and a party is entitled to a judgment as a matter of law. Minn. R. Civ. P. 56.03. On

appeal from a grant of summary judgment, questions of law are reviewed de novo, City of

Elko v. Abed, 677 N.W.2d 455, 460 (Minn. App. 2004), review denied (Minn. June 29,

2004), and the evidence is viewed in the light most favorable to the party against whom

summary judgment was granted, State Farm Fire & Cas. v. Aquila Inc., 718 N.W.2d 879,

883 (Minn. 2006). Here, there are no genuine issues of material fact and the issue

presented to this court is solely a legal question regarding the interpretation of the city’s

ordinance regulating land use. The application of local ordinances to undisputed facts is

a legal conclusion which we review de novo. City of Morris v. Sax Invs., Inc., 749
N.W.2d 1, 5 (Minn. 2008).

       The city appeals the district court’s order granting summary judgment in favor of

the Mendes, arguing that the district court erred by engaging in judicial construction and

ignoring the plain language of the relevant zoning ordinance. We apply the rules of

statutory construction to municipal ordinances and resolutions. Eagan Econ. Dev. Auth.

v. U-Haul Co. of Minn., 787 N.W.2d 523, 535 (Minn. 2010). Statutory interpretation is a

question of law subject to de novo review. Caldas v. Affordable Granite & Stone, Inc.,

820 N.W.2d 826, 836 (Minn. 2012).




                                             4
       The object of statutory interpretation is to ascertain and effectuate the intention of

the legislative body.     Minn. Stat. § 645.16 (2012).     The “touchstone” for statutory

interpretation is the plain meaning of the language itself. ILHC of Eagan, LLC v. Cnty. of

Dakota, 693 N.W.2d 412, 419 (Minn. 2005). Words and phrases are construed according

to their common and approved usage. Minn. Stat. § 645.08(1) (2012). However, where a

word or phrase has acquired a special meaning or is otherwise statutorily defined, we will

construe that word “according to such special meaning or [its] definition.” Id. The

principles of construction for interpreting and applying a zoning ordinance are as follows:

                       First, courts generally strive to construe a term
                 according to its plain and ordinary meaning.

                        Second, zoning ordinances should be construed strictly
                 against the city and in favor of the property owner.

                       [Third,] A zoning ordinance must always be
                 considered in light of its underlying policy.

SLS P’ship v. City of Apple Valley, 511 N.W.2d 738, 741 (Minn. 1994) (alteration in

original) (quoting Frank’s Nursery Sales, Inc. v. City of Roseville, 295 N.W.2d 604, 608-

09 (Minn. 1980)).

       The city enacted Zoning Ordinance #216 to establish regulations governing the

development and use of structures and land within the city. Chapter 2 sets forth the

definition of words and terms used within the ordinance. A “building” is defined as

“[a]ny structure used or intended for supporting or sheltering any use or occupancy.” In

turn, a “structure” is defined as anything which is “built, constructed or erected.” “Use”

is defined as:




                                              5
                     The purpose or activity for which the land or building
              thereon is designated, arranged or intended or for which it is
              occupied, utilized or maintained and shall include the
              performance of such activity as defined by the performance
              standards of this Ordinance.

       Chapter 5, subdivision 6 of the ordinance delineates certain performance

standards, including minimum lot sizes and widths, setbacks, maximum building heights,

and additional requirements. The property is located in an R-1 residential district, which

provides for “low-density, single family residences and directly related complimentary

uses.” Pursuant to the performance standards, however, the property does not meet the

minimum lot size and width requirements to support a single-family residence.

       The city argues that Schultz impermissibly used the RV as a temporary dwelling

unit in violation of the ordinance’s General District Provisions. The underlying purpose

of the General District Provisions is to “establish general development standards to assure

compatible land uses to prevent blight and deterioration and to enhance the health, safety

and general welfare of the City.” The General District Provisions prohibit an individual

from dwelling or residing in an “accessory building.” An “accessory building” is defined

as “[a] use incidental to and on the same lot as a principal use.”

       The city characterizes the RV as both an “accessory building” and a “structure,”

and argues that Schultz is precluded from using it as an overnight dwelling. The district

court rejected the city’s argument, finding that the ordinance’s definition of “accessory

building” was ambiguous and concluding that an accessory building is limited to “brick-

and-mortar, immovable, permanent structure[s] built on the property.” Accordingly, the




                                              6
district court concluded that an RV is not an accessory building within the meaning of the

ordinance.

       On appeal, the city argues that the district court erred by disregarding the plain

language of the ordinance and substituting its own definition. When interpreting an

ordinance, we look first to whether the language, on its face, is clear or ambiguous.

Motokazie! Inc. v. Rice Cnty., 824 N.W.2d 341, 344 (Minn. App. 2012). If the language

of the ordinance is clear and unambiguous, statutory construction is “neither necessary

nor permitted” and the court must apply the ordinance’s plain meaning. Am. Tower, L.P.

v. City of Grant, 636 N.W.2d 309, 312 (Minn. 2001).               In matters of statutory

construction, a statute is only ambiguous when the language is subject to more than one

reasonable interpretation. Motokazie! Inc., 824 N.W.2d at 344. If the text of the law is

ambiguous, a court may look to the canons of statutory construction to determine its

meaning. Cnty. of Dakota v. Cameron, 839 N.W.2d 700, 705 (Minn. 2013).

       The district court determined that an “accessory building” is defined “somewhat

ambiguously” as a “use incidental and on the same lot as a principal use.” The district

court stated that the city’s definition provided “little guidance as to what a building

actually is under the zoning code.” Likewise, the district court determined that the

definition of the word “building” was “somewhat ambiguous.”              The district court

reasoned that if an RV qualified as a “building,” as the city contends, then:

              [I]t would seem that any object with structure that is being
              used or intended for any use or occupancy (e.g.: a picnic
              table, a grill, a tent, a car, etc.) would be considered a
              structure, in which case any item intended for either use or
              occupancy would constitute a building. But this cannot be the


                                             7
              meaning of [the definition of the word “building”]. It would
              be inconsistent with the plain meaning of the word
              “building”, and make no sense.

       We agree with the district court’s analysis. When reviewing an ordinance, “[i]t is

the duty of courts to construe statutes and ordinances to avoid absurd restrictions or

results.” Smith v. Barry, 219 Minn. 182, 187, 17 N.W.2d 324, 327 (1944); see also In re

Khan, 804 N.W.2d 132, 141 (Minn. App. 2011). The city’s zoning ordinance defines a

“structure” as “[a]nything which is built, constructed or erected,” including “[a]n edifice

or building of any kind or any piece of work artificially built up and/or composed of parts

joined together in some definite manner whether temporary or permanent in character.”

To cast the definition of “structure” as widely as the city suggests would seem to

incorporate items like picnic tables, tents, cars, or umbrellas, and would clearly produce

an absurd result. See Minn. Stat. § 645.17 (2012) (providing that a court, in ascertaining

the intent of a lawmaking body, may presume that it “does not intend a result that is

absurd, impossible of execution, or unreasonable.”).

       Moreover, the definition section of the zoning ordinance separately defines a

“recreational vehicle” as “[a] vehicular portable structure used for amusement, vacation

or recreational activities,” and includes travel trailers, boat and utility trailers, motor

homes, and camping trailers. The canons of statutory construction provide that “[e]very

law shall be construed, if possible, to give effect to all its provisions.” Amaral v. St.

Cloud Hosp., 598 N.W.2d 379, 384 (Minn. 1999) (quoting Minn. Stat. § 645.16). Thus,

no phrase or sentence should be deemed “superfluous, void, or insignificant.”           Id.

Injecting “recreational vehicle” into the definition of “structure,” without regard for the


                                            8
definition of “recreational vehicle” contained elsewhere in the chapter, would render the

latter superfluous and void.

       The parties disagree over the principal use of the property. The ordinance defines

“principal use” as “[t]he main use of land or buildings as distinguished from subordinate

or accessory uses.” The city claims that the principal use of the property is the boat

house itself. Respondents argue that the principal use of the property is recreational. The

district court agreed with respondents’ interpretation and determined that the ordinary use

of the lakeshore property consisted of “recreational activities such as boating, fishing,

picnicking [and] camping.” The district court reasoned that the ordinance could not be

construed so narrowly as to prohibit recreational use of the property “simply by virtue of

the fact that a boat house has been built thereon.” We find no error in the district court’s

determination that the principal use of the property is recreational.

       Next, we turn to the question of accessory uses of the property. An “accessory

use” is “[a] use incidental to and on the same lot as a principal use.”          Chapter 5,

subdivision 3 is entitled “Accessory Uses” and enumerates the permitted accessory uses

in the R-1 residential district, which are in addition to the General District Provisions.

Chapter 5 provides an extensive list of permitted accessory uses in the R-1 residential

district, including private garages, parking spaces and carports, RVs, home occupations,

swimming pools, tennis courts and other recreational facilities, the keeping of animals,

ice-fishing facilities, piers, docks and related storage, fences, lodging rooms, tool houses,

sheds and similar noncommercial storage buildings, water-oriented accessory structures,




                                              9
and “[u]ses determined by Planning Commission to be similar to those listed in this

Subdivision.”

       Under a plain reading of this subdivision, boat houses and RVs are both expressly

recognized as permitted accessory uses in the R-1 residential zoning district. Subdivision

3 allows for RV-use so long as the RV displays “current licenses” and is in “operable

condition.” Boat houses are also permissible, provided they are not “designed or used for

human habitation” and do not “contain water supply or sewage treatment facilities.”

Similarly, the subdivision provides for storage facilities “used solely for the purpose of

ice-fishing” provided said facilities “display current licenses and are not used as

independent living/sleeping quarters.”

       Giving effect to the plain language of the zoning ordinance, it is clear that an RV

is a permitted accessory use of the property. Under the ordinance, an accessory use must

be “incidental to” the principal use. The ordinance does not define “incidental use,” but

“incidental” is commonly recognized to mean “[s]ubordinate to something of greater

importance.” Black’s Law Dictionary 830 (9th ed. 2009). The city argues that Schultz’s

use of the RV must be incidental and subordinate to the principal use of the boat house as

a storage facility for the boat and equipment. By way of example, the city argues that it

would be appropriate to use the RV for storage provided it was not used to provide

sleeping or sanitation facilities. The city’s interpretation is strained. As listed above,

subdivision 3 specifically lists ice-fishing facilities as a permitted accessory use,

“provid[ed] said facilities . . . are not used as independent living/sleeping quarters.” If

the city had intended to limit RV use to passive storage and not for use as independent


                                            10
living/sleeping quarters, it could have included language to that effect within the

definition contained in subdivision 3. The fact that it chose not to do so reinforces our

determination that RV use is not strictly limited to storage. See Underwood Grain Co. v.

Harthun, 563 N.W.2d 278, 281 (Minn. App. 1997) (“It is a principle of statutory

construction that the expression of one thing means the exclusion of others . . . .”).

Because the zoning ordinance is ambiguous and the city’s interpretation leads to an

absurd result, we affirm the district court’s grant of summary judgment in favor of the

Mendes and against the city.

      Affirmed.




                                           11